Citation Nr: 0030865	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-15 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected tardive dyskinesia with torsion 
dystonia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Specifically, this appeal arises from a February 
1999 rating decision that granted service connection for 
tardive dyskinesia with torsion dystonia pursuant to 
38 U.S.C.A. § 1151.  A 30 percent rating was assigned, 
effective from the date of the claim, February 27, 1998.  

Service connection is also in effect for numerous disorders 
to include post-traumatic stress disorder (PTSD0, rated as 
100 percent disabling.  


REMAND

Based on the findings on a VA examination in January 1999, 
service connection for tardive dyskinesia with torsion 
dystonia was established and a 30 percent rating was assigned 
pursuant to 38 C.F.R. §§ 4.20, 4.124, Diagnostic Code (DC) 
8103 which provides a maximum rating of 30 percent for sever 
convulsive tics.  

In a July 1999 statement, and at a hearing before a hearing 
officer in November 1999, the veteran and his representative 
argued that his service-connected disorder should be rated by 
analogy to DC 8105 which provides for higher disability 
ratings for moderately severe, severe, and pronounced, 
progressive grave types of Sydenham's Chorea.  

When an unlisted condition is encountered it will be 
permissible to  rate under a closely related disease or 
injury in which not only the  functions affected, but the 
anatomical localization and symptomatology  are closely 
analogous.  Conjectural analogies will be avoided, as will  
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by  analogy to conditions 
of functional origin.  38 C.F.R. § 4.20 (2000).  The 
determination of whether the veteran's disability is more 
closely akin to Sydenham's Chorea than to convulsive tics, is 
a medical question that the Board cannot answer on its own.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran has also asserted that his disability warrants an 
extraschedular evaluation.  In such a case the veteran must 
be afforded an opportunity to submit employment records 
showing the impact of his disability on employment.  Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
his claimed disability since January 
1999; as well as information pertaining 
to any employment records that would show 
the impact of his disability on his 
employment.  The RO should then take all 
necessary steps to obtain legible copies 
of all records not already contained in 
the claims folder, to include any 
identified VA clinic or medical center.  
Once obtained, all records must be 
associated with the claims folder.  The 
RO should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

2.  After completion of the above, and 
whether records are obtained or not, the 
RO should schedule the veteran for an 
appropriate examination in order to 
determine the nature and severity of his 
service-connected tardive dyskinesia with 
torsion dystonia.  The examiner should 
review the claims file.  All appropriate 
tests and studies should be accomplished.  
The examiner should report all 
manifestations of the veteran's 
disability, and specifically address 
whether the veteran's tardive dyskinesia 
with torsion dystonia is more analogous 
to Sydenham's Chorea than convulsive 
tics.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

4.  Thereafter, the RO should 
readjudicate the appellant's claim 
including consideration of whether the 
claim should be referred for assignment 
of an extraschedular evaluation in 
accordance with 38 C.F.R. § 3.321 (2000).  

When this development is completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


